Case: 15-11124   Date Filed: 04/28/2017     Page: 1 of 15


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11124
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:14-cr-20642-KMM-1



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

versus

TIMOTHY MIERS,

                                                 Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 28, 2017)

Before JORDAN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-11124     Date Filed: 04/28/2017   Page: 2 of 15


      Timothy Miers appeals his conviction and life sentence for one count of

kidnapping, in violation of 18 U.S.C. § 1201(a)(1) (Count 1), and two counts of

interstate domestic violence, in violation of 18 U.S.C. § 2261 (Counts 2 & 3).

Mr. Miers argues that (1) the district court improperly admitted prior bad acts

under Fed. R. Evid. 404(b); (2) the district court improperly instructed the jury

regarding the interstate travel element of the interstate domestic violence counts;

(3) the government presented insufficient evidence to support the interstate

commerce element of all three counts; and (4) the district court improperly denied

defense counsel’s motion to withdraw at the sentencing hearing. Upon review of

the record and consideration of the parties’ briefs, we affirm.

                                          I

      Because we write for the parties, we assume their familiarity with the

underlying record and recite only what is necessary to resolve this appeal.

                                          A

      A grand jury indicted Mr. Miers on charges of kidnapping and two counts of

interstate domestic violence. He proceeded to trial.

      During trial, Mr. Miers’ girlfriend, J.C.M., testified that Mr. Miers was a

long-distance truck driver who transported goods across the eastern United States.

Mr. Miers invited J.C.M. to join him on several long-distance trips, and the two

took six trips in total together. At the beginning of their sixth trip, on August 15,


                                          2
               Case: 15-11124        Date Filed: 04/28/2017      Page: 3 of 15


2014, Mr. Miers learned that J.C.M. had been intimate with another man.

Mr. Miers then became aggressive and hit her on her face, but they reconciled after

he apologized.

       Between August 17 and 19, Mr. Miers and J.C.M. traveled from New York

to Boston, and then south toward Florida. J.C.M. testified that on August 17,

Mr. Miers “changed totally,” and threatened her and her family when she asked if

should could be dropped off. Mr. Miers also told J.C.M. what he had done to his

previous girlfriends, including that he had killed an ex-girlfriend and would do the

same to J.C.M.; that he had thrown another ex-girlfriend, R.D., out of a moving

truck; that he had hit yet another ex-girlfriend; and that he had beaten his ex-wife

so hard that she became disabled.1

       J.C.M. testified that for several days, Mr. Miers raped, bound, and physically

and verbally abused her. On August 19, Mr. Miers stopped at a truck stop in

Virginia, where he and J.C.M. entered private showers. There he locked her up

against her will and strangled, beat, and spit on her. After leaving the truck stop,

they continued to drive and Mr. Miers beat J.C.M. until she admitted her infidelity.

Mr. Miers then strangled J.C.M., bound her with duct tape, gagged her, and told

1
  The government sought to introduce evidence of these prior acts at trial through testimony from
the victims themselves, as well as three witnesses to the incident involving R.D. Over defense
counsel’s objection, the district court admitted most of the evidence pursuant to Fed. R. Evid.
404(b), but excluded evidence regarding the disappearance of an ex-girlfriend, for which Mr.
Miers had not been charged, because its probative value was outweighed by the potential for
prejudice.


                                               3
                Case: 15-11124       Date Filed: 04/28/2017       Page: 4 of 15


her he was going to kill her. The abuse continued, and Mr. Miers filmed while he

raped and demeaned her. J.C.M. was finally able to escape when they arrived in

Medley, Florida, on August 21, 2014.

                                                B

       The jury found Mr. Miers guilty on all counts. The PSI recommended a base

offense level of 32; a two-level enhancement because J.C.M. sustained serious

bodily injury; a one-level enhancement because J.C.M. was not released before

seven days had elapsed; and a six-level enhancement because J.C.M. was sexually

exploited. The PSI recommended a total offense level of 41 and a criminal history

category of VI, resulting in an advisory guideline range of 360 months’

imprisonment to life imprisonment.

       Mr. Miers’ counsel moved to withdraw as counsel after objections to the PSI

were due, but before sentencing, citing a breakdown in communication. The

district court held a hearing and denied the motion. It also denied a continuance

requested by Mr. Miers.2

       The district court then proceeded to sentencing. During sentencing,

Mr. Miers’ counsel did not make any objections to the PSI, explaining that when

he attempted to meet with Mr. Miers regarding the PSI, Mr. Miers had refused and

expressed concerns with his representation. The district court struck Mr. Miers’

2
  We note our concern that it appears the exchange between the defendant, his counsel, and the
district court regarding details of the representation occurred in the presence of the government.
                                                4
              Case: 15-11124    Date Filed: 04/28/2017    Page: 5 of 15


pro se objections to the PSI and did not permit him to present those objections

because he was represented by counsel. The district court found that all three

recommended enhancements applied, and sentenced Mr. Miers to life

imprisonment as to Count 1, and 120 months’ imprisonment as to Counts 2 and 3,

to be served concurrently.

                                         II

      Mr. Miers first argues that the district court improperly admitted evidence of

prior incidents involving his ex-girlfriends and ex-wife. “We review for an abuse

of discretion a district court’s admission of evidence of a defendant’s prior bad acts

under Rule 404(b).” United States v. Holt, 777 F.3d 1234, 1266 (11th Cir.).

      Rule 404(b) provides that “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with that character[,]” but it “may be

admissible for another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

Fed. R. Evid. 404(b)(1) and (2). For a bad act to be admissible under Rule 404(b),

“(1) the evidence must be relevant to an issue other than the defendant’s character;

(2) the act must be established by sufficient proof to permit a jury finding that the

defendant committed the extrinsic act; and (3) the probative value of the evidence




                                          5
             Case: 15-11124     Date Filed: 04/28/2017   Page: 6 of 15


must not be substantially outweighed by its undue prejudice.” Holt, 777 F.3d at

1266 (internal quotation marks and citation omitted).

      Here, the evidence was admissible under Rule 404(b) to show Mr. Miers’

intent and absence of mistake. With regard to the first prong of the Rule 404(b)

test, Mr. Miers put his intent at issue by pleading not guilty and by contesting

J.C.M.’s lack of consent. See United States v. Edouard, 485 F.3d 1324, 1345 (11th

Cir. 2007) (“A defendant who enters a not guilty plea makes intent a material issue

which imposes a substantial burden on the government to prove intent, which it

may prove by qualifying Rule 404(b) evidence absent affirmative steps by the

defendant to remove intent as an issue.”). “Where the extrinsic offense is offered to

prove intent, its relevance is determined by comparing the defendant’s state of

mind in perpetrating both the extrinsic and charged offenses.” Id. Indeed,

“[s]imilarity of the extrinsic acts to the offenses with which [the defendant] is

charged is the standard by which relevancy is measured under [R]ule 404(b).”

United States v. Williams, 816 F.2d 1527, 1531 (11th Cir. 1987). Here, there were

several important similarities between Mr. Miers’ alleged abuse of J.C.M. and his

prior extrinsic acts—namely, his alleged intent to harm, restrain, and/or dominate

these women.

      As to the second prong, the government sufficiently established the extrinsic

acts. It presented testimony from the victims and the witnesses to R.D.’s alleged


                                         6
             Case: 15-11124     Date Filed: 04/28/2017   Page: 7 of 15


assault, as well as J.C.M.’s testimony that Mr. Miers himself admitted that he had

committed those acts.

      With regard to the third prong, the determination of whether the probative

value of the evidence is not substantially outweighed by its undue prejudice “lies

within the sound discretion of the trial court and calls for a common sense

assessment of all the circumstances surrounding the extrinsic offense.” Id. “Factors

to be considered include whether it appeared at the commencement of trial that the

defendant would contest the issue of intent, the overall similarity of the charged

and extrinsic offenses, and the temporal proximity between the charged and

extrinsic offenses.” Edouard, 485 F.3d at 1345. Moreover, “extrinsic evidence of

similar acts will possess great probative value if the defendant’s intent is in issue

and if the government lacks other strong evidence of defendant’s intent.” Williams,

816 F.2d at 1532. “[D]etermining prejudice to outweigh probativeness . . . is an

exceptional remedy” to be “invoked sparingly.” Id.

      Here, Mr. Miers contested intent, and the details of alleged prior abusive acts

were similar to his alleged acts toward J.C.M. Further, the prior acts were the only

evidence the government had to refute Mr. Miers’ theory of consent aside from

J.C.M.’s own testimony and the video of her alleged abuse, increasing the

probative value of the extrinsic evidence. Finally, the district court provided a

limiting instruction regarding the extrinsic evidence, thus mitigating any unfair


                                         7
              Case: 15-11124    Date Filed: 04/28/2017    Page: 8 of 15


prejudice. See Edouard, 485 F.3d at 1346 (“[A]ny unfair prejudice possibly caused

by admitting evidence of Edouard’s prior smuggling activities was mitigated by the

district court’s limiting instruction to the jury.”). The district court therefore did

not abuse its discretion by permitting the admission of certain prior acts under Rule

404(b).

                                         III

      Mr. Miers’ second argument is that the district court improperly instructed

the jury on the interstate travel element of the interstate domestic violence offense.

The district court, over defense counsel’s objection, instructed the jury as follows:

“The Government must prove that the Defendant possessed the intent to kill,

injure, harass or intimidate J.C.M. concurrently with the interstate commerce. But

the Government does not have to prove that this intent was the significant or

predominant reason that the Defendant crossed state lines. In other words, the

Government only has to prove that the Defendant traveled in interstate commerce

and, while doing so, intended to kill, injure, harass or intimidate J.C.M.” D.E. 114

at 202.

      We review de novo “the district court’s jury instructions when determining

whether they misstate the law or mislead the jury to the prejudice of the objecting

party.” United States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002). “We give

the district court wide discretion as to the style and wording employed in the


                                          8
               Case: 15-11124       Date Filed: 04/28/2017      Page: 9 of 15


instructions, ascertaining that the instructions accurately reflect the law.” Id. We

will reverse a district court because of an erroneous instruction only if we are “left

with a substantial and ineradicable doubt as to whether the jury was properly

guided in its deliberations.” United States v. Felts, 579 F.3d 1341, 1342–43 (11th

Cir. 2009).

       The district court did not misstate the law so as to leave a “substantial and

ineradicable” doubt that the jury was misguided in its deliberations. Indeed, the

plain language of the statute does not require that the defendant’s intent be the

significant and predominant reason for the travel. It requires only that the

defendant “travel in interstate . . . commerce . . . with the intent to kill, injure,

harass, or intimidate.” 18 U.S.C. § 2261(a)(1).3 See also United States v.

Al-Zubaidy, 283 F.3d 804, 809 (6th Cir. 2002) (interpreting identical language in

18 U.S.C. § 2261A to mean only that the defendant must have intended to harass

or injure at the time he crossed the state line). Accordingly, the district court’s

instruction to the jury was proper.

                                              IV

       Mr. Miers’ third argument is that the government presented insufficient

evidence to satisfy the “interstate commerce” element of all three charged offenses
3
  A defendant violates the interstate domestic violence statute if he “travels in interstate or
foreign commerce . . . with the intent to kill, injure, harass, or intimidate a spouse, intimate
partner, or dating partner, and who, in the course of or as a result of such travel or presence,
commits or attempts to commit a crime of violence against that spouse, intimate partner, or
dating partner . . . .” 18 U.S.C. § 2261(a)(1).
                                               9
             Case: 15-11124     Date Filed: 04/28/2017   Page: 10 of 15


and the “initial abduction” element of the kidnapping charge. “We review de novo

whether sufficient evidence supports a jury’s verdict in a criminal trial, taking the

evidence in the light most favorable to the government.” Holt, 777 F.3d at 1259.

We therefore “resolve any conflicts in favor of the government, draw all

reasonable inferences that tend to support the prosecution’s case, and assume that

the jury made all credibility choices in support of the verdict.” Id. The

government’s evidence “is sufficient to support a conviction if a reasonable trier of

fact could find that the evidence established guilt beyond a reasonable doubt.” Id.

      As to the kidnapping count, to support a conviction under 18 U.S.C.

§ 1201(a), the government must demonstrate that the defendant (1) knowingly and

willfully (2) transported in interstate commerce (3) an unconsenting person who

was (4) held for ransom, reward, or otherwise. See United States v. Lewis, 115 F.3d

1531, 1535 (11th Cir. 1997). With regard to the last element, “the prosecution need

only establish that the defendant acted for any reason which would in any way be

of benefit.” Id. at 1536 (emphasis in original).

      J.C.M. testified that Mr. Miers inflicted violent acts upon her under threat of

death to her and her family for his own sexual gratification. See id. (concluding

that the language “ransom, reward, or otherwise” encompassed an explicit

admission that defendant kidnapped victim for “companionship”). The evidence

also supported a finding that Mr. Miers willfully transported J.C.M. across state


                                          10
             Case: 15-11124     Date Filed: 04/28/2017    Page: 11 of 15


lines from Virginia to Florida. A reasonable jury could therefore conclude that the

evidence established that Mr. Miers kidnapped and willfully transported J.C.M.

      The government also presented sufficient evidence with regard to the

interstate domestic violence counts under 18 U.S.C. §§ 2261(a)(1) & (2). The

statute requires that the defendant “travel in interstate . . . commerce . . . with the

intent to kill, injure, harass, or intimidate,” see § 2261(a)(1), or that the defendant

“causes . . . a dating partner to travel in interstate . . . commerce . . . by force,

coercion, duress, or fraud, and . . . in the course of, as a result of, or to facilitate

such conduct or travel, commits or attempts to commit a crime of violence against

that . . . dating partner,” see § 2261(a)(2). The evidence sufficiently supported a

finding that Mr. Miers communicated several threats to J.C.M., abused her, and

forced her to continue with him from Virginia to Florida. Accordingly, a

reasonable jury could conclude that Mr. Miers formulated the requisite intent at the

time he crossed state lines, and abused J.C.M. in the course of such travel,

therefore satisfying the interstate commerce element.

                                           V

      Mr. Miers’ final argument is that the district court erroneously denied his

counsel’s motion to withdraw. We review the denial of a motion for new counsel

for abuse of discretion. See United States v. Calderon, 127 F.3d 1314, 1343 (11th

Cir. 1997). “In making this determination, several factors that should be considered


                                          11
             Case: 15-11124    Date Filed: 04/28/2017   Page: 12 of 15


by a reviewing court have been identified, the most relevant of which include: 1)

the timeliness of the motion; 2) the adequacy of the court’s inquiry into merits of

the motion; and 3) whether the conflict was so great that it resulted in a total lack

of communication between the defendant and his counsel thereby preventing an

adequate defense.” Id.

      It is not entirely clear that the district court conducted an adequate inquiry

into the merits of the motion, and whether there was a total breakdown in

communication, particularly given that counsel failed to make any arguments or

objections regarding the recommendations set forth in the PSI. Even assuming that

the district court abused its discretion by denying the motion, however, Mr. Miers

“must still demonstrate that, in the context of the sentencing hearing, he was

somehow prejudiced by trial counsel continuing to represent him.” Id. To

demonstrate prejudice, he “must show that counsel’s performance was not within

the range of competence demanded of attorneys in criminal cases and that but for

counsel’s continued representation at the sentencing hearing, the result of the

proceeding would have been different.” Id. (internal quotation marks and citation

omitted). See also United States v. Lott, 310 F.3d 1231, 1251 (10th Cir. 2002)

(observing that, on appeal of the denial of a motion for new counsel, the Eleventh

Circuit applies the more onerous Strickland prejudice analysis—which requires the

defendant to show that but for the counsel’s deficiencies, the result of the


                                         12
              Case: 15-11124       Date Filed: 04/28/2017     Page: 13 of 15


proceeding would have been different—in lieu of a Chapman harmless error

standard—which requires the government to prove beyond a reasonable doubt that

the error was harmless). 4

       Mr. Miers argues that his counsel should have requested a downward

variance below the guideline range, and that the § 2A4.1(b)(4)(B) enhancement for

not releasing the victim before more than seven days had elapsed should not have

applied. As noted earlier, counsel did not object to the PSI, and the district court

did not allow Mr. Miers to state his own objections. Mr. Miers maintains that the

absence of objections to the PSI and the failure to request a downward variance

prejudiced him.

       Even if counsel’s failure to object to the PSI constituted performance that

was not within the requisite range of competence, we conclude that the sentence

would have been the same. First, the district court specifically addressed each of

the enhancements in the PSI and found that “substantial and overwhelming”

evidence supported the application of each of the enhancements. See D.E. 119 at

24. Second, although we agree with Mr. Miers that the one-level enhancement

pursuant to § 2A4.1(b)(4)(B)—for holding J.C.M. for seven days or more—likely

did not apply because the kidnapping began at the earliest on August 17, 2014, see


4
  We note that other circuits have disagreed with the standard we apply to our review of such
motions, and instead conduct the harmless error analysis. See, e.g., Lott, 310 F.3d at 1251–52
(citing cases).
                                             13
             Case: 15-11124     Date Filed: 04/28/2017    Page: 14 of 15


Lewis, 115 F.3d at 1535 (kidnapping under 18 U.S.C. § 1201(a) requires the

holding of an “unconsenting person”), that would have left Mr. Miers with an

offense level of 40 and an identical guidelines range of 360 months’ imprisonment

to life imprisonment. Third, the district court specifically considered the 18 U.S.C.

§ 3553(a) factors, and emphasized that “those factors would be considered by the

Court in considering a sentence outside the otherwise applicable guideline range

that would support the Court’s judgment or sentence in this case.” Id. at 33. The

district court noted that it had taken into account the nature and circumstances of

the offense, including “the defendant’s cruel, brutal[,] and degrading conduct

towards the victim.” Id. The district court further considered Mr. Miers’ history

and characteristics, describing in detail his lengthy criminal history, and ultimately

concluding that Mr. Miers has had no respect for the law throughout his entire

adult life, and that “[i]t is clear the only way to deter this defendant is to imprison

him; otherwise he will commit further crimes.” Id.

      The district court’s handling of the motion to withdraw, and the fact that the

sentencing hearing proceeded without any defense objections to the PSI, are

matters of concern. Nevertheless, the record does not lead us to believe that the

outcome of the sentencing hearing would have been different if other counsel had

represented Mr. Miers. Accordingly, even if the district court abused its discretion

by denying counsel’s motion to withdraw, no demonstrable prejudice resulted.


                                          14
            Case: 15-11124   Date Filed: 04/28/2017   Page: 15 of 15




                                      VI

      For the reasons stated above, Mr. Miers’ conviction and sentence of life

imprisonment are affirmed.

      AFFIRMED.




                                      15